

Exhibit 10.2


Innodata Isogen, Inc. 2009 Stock Plan Grant


March 16, 2010


Mr. O’Neil Nalavadi
[Address]


Dear O’Neil:


I am pleased to inform you that you have been granted a non-qualified stock
option (the "Option") to purchase shares (“Shares”) of common stock of Innodata
Isogen, Inc. (the "Company").  Your grant has been made under the Company's 2009
Stock Plan. A copy of the Plan is attached to this letter.


Grant Date: March 15, 2010
Number of Shares That May Be Purchased On Exercise of the Option:  50,000
Option Exercise Price per Share:  $4.37
Option Expiration Date: March 14, 2020


For the Option to be valid, you must within 30 days after receipt sign, date and
return the original of this letter to Amy Agress, Vice President and General
Counsel, Innodata Isogen, Inc., Three University Plaza, Hackensack, New Jersey
07601 USA.


Vesting: 100% of the Shares vest on August 15, 2012, subject to the provisions
set forth in “Employment Requirements” and “Change of Control” below.


Exercise:
You may exercise this Option at any time, in whole or in part, to purchase a
whole number of vested Shares by following the exercise procedures set up by the
Company. All exercises must take place before the Expiration Date, or, if
earlier, by the date set forth under Employment Requirements.  Each exercise
must be for no less than 500 Shares, until there are less than 500 Shares
remaining.


Employment Requirements:
Except as set forth below, in the event that you or the Company terminates your
employment (whether voluntary or involuntary and whether or not for cause or
good reason or otherwise), all further vesting of the Shares under this Option
will cease as of your last day of employment, and all unvested Shares will be
cancelled. The Option to exercise vested Shares will expire 60 days after your
employment ceases. In the event your employment is terminated by your death or
disability, the Option will expire 12 months after such termination.


If during the term of the employment agreement between you and the Company
effective October 11, 2009 (the “Agreement”) the Company terminates your
employment for reasons other than death, disability or for Cause, or you
terminate your employment for Good Reason (all as defined in the Agreement), 25%
of the Shares will vest if 25% of the Shares have not yet vested, and all
remaining Shares will be forfeited.

 
 

--------------------------------------------------------------------------------

 


Change of Control:
If a Change of Control occurs during the term of the Agreement, any unvested
Shares will become fully vested upon the Occurrence of the Change of Control (as
defined in the Agreement).


Securities Laws Restrictions. You represent that when you exercise your Option
you will be purchasing Shares for your own account and not on behalf of others. 
You understand and acknowledge that federal and state securities laws govern and
restrict your right to offer, sell or otherwise dispose of any Shares unless
otherwise covered by a Form S-8 or unless your offer, sale or other disposition
thereof is otherwise registered under the Securities Act of 1933, as amended,
(the "1933 Act") and state securities laws or, in the opinion of the Company's
counsel, such offer, sales or other disposition is exempt from registration
thereunder.  You agree that you will not offer, sell or otherwise dispose of any
Shares in any manner (i) which would require the Company to file any
registration statement (or similar filing under state laws) with the Securities
and Exchange Commission or to amend or supplement any such filing or (ii) in any
manner which would violate or cause the Company to violate the 1933 Act, the
rules and regulations promulgated thereunder or any other state or federal law,
or (iii) other than during “window periods” from time to time announced by the
Company in its sole discretion.  You further understand that the certificates
for any Shares you purchase will bear such legends as the Company deems
necessary or desirable in connection with the 1933 Act or other rules,
regulations or laws.  If you are a director, officer or principal shareholder,
Section 16(b) of the Securities Exchange Act of 1934 further restricts your
ability to sell or otherwise dispose of Shares.


Non-Transferability of Option.  The Option is personal to you and is
non-transferable by you other than by will or the laws of descent and
distribution or as otherwise permitted by the Plan.  During your lifetime only
you can exercise the Option except as otherwise permitted by the Plan.  Upon
your death, the person or persons to whom your rights pass by will or laws of
descent and distribution will have the right to exercise the Option.


Withholding Taxes.  The Company shall have the right to withhold from your
salary or other compensation any withholding taxes payable as a result of your
receipt of Shares. The Company shall also have the right to require that you pay
to it all such withholding taxes in cash as a condition precedent to the
exercise of this Option. You agree to notify the Company when you sell or
otherwise transfer or dispose of the Shares.


Conformity with Plan.  The Option is intended to conform in all respects with,
and is subject to all applicable provisions of, the Plan, which is incorporated
herein by reference.  Any inconsistencies between this letter and the Plan shall
be resolved in accordance with the terms of the Plan.  By executing and
returning the enclosed copy of this letter, you acknowledge your receipt of the
Plan and agree to be bound by all the terms of the Plan.  All definitions stated
in the Plan apply to this letter. YOU SHOULD READ THE PLAN CAREFULLY.


Employment and Successors.  Nothing herein confers any right or obligation on
you to continue in the employ of the Company or any subsidiary or shall affect
in any way your right or the right of the Company or any subsidiary, as the case
may be, to terminate your employment at any time.  The agreements contained in
this letter shall be binding upon and inure to the benefit of any successor of
the Company.

 
 

--------------------------------------------------------------------------------

 


Entire Agreement.  This agreement constitutes the entire understanding between
you and the Company, and supersedes all other agreements, whether written or
oral, with respect to the Option referred to in this letter.


Please sign the extra copy of this letter in the space below and return it to
the Company to confirm your understanding and acceptance of the agreements
contained in this letter.



 
Very truly yours,
     
Jack Abuhoff
 
Chairman and CEO

 
By signing below I acknowledge my understanding of and agreement to all of the
terms and conditions contained in this letter.


  
 
O’Neil Nalavadi
 


 
 

--------------------------------------------------------------------------------

 